 

Exhibit 10(2)

AMENDMENT NO. 1 dated as of July 10, 2015 (this “Amendment”), to the Five-Year
Credit Agreement dated as of January 21, 2015 (the “Credit Agreement”), among
HESS CORPORATION, a Delaware corporation; HESS OIL AND GAS HOLDINGS INC., a
Cayman Islands exempted company incorporated with limited liability, HESS
INTERNATIONAL HOLDINGS LIMITED, a Cayman Islands exempted company incorporated
with limited liability, HESS CAPITAL SERVICES LLC, a Delaware limited liability
company, HESS (NETHERLANDS) OIL AND GAS HOLDINGS C.V., a limited partnership
formed under the laws of The Netherlands, represented by its general partner
(beherend vennoot) Hess Netherlands Partnership Holdings, LLC, and HESS OVERSEAS
FINANCE INVESTMENTS CENTRE LIMITED, a Cayman Islands exempted company
incorporated with limited liability, as Borrowing Subsidiaries, and each other
Borrowing Subsidiary from time to time party thereto; the LENDERS from time to
time party thereto and JPMORGAN CHASE BANK, N.A., as administrative agent.

Pursuant to the Credit Agreement, the Lenders have agreed to extend credit to
the Borrowers on the terms and subject to the conditions set forth therein.

Pursuant to that certain Equity Interest Purchase Agreement, dated as of June
10, 2015 (the “EIPA”), among Hess TGP Finance Company LLC, a Delaware limited
liability company, Hess Investments North Dakota LLC (formerly known as Hess
Investments North Dakota Limited), a Delaware limited liability company
(“HINDL”), GIP II Blue Holding Partnership, L.P., a Delaware limited partnership
(the “GIP JV Partner”), Hess Infrastructure Partners LP (formerly known as Hess
USA Investment LP), a Delaware limited partnership, and Hess Infrastructure
Partners GP LLC (formerly known as Hess USA Investment LLC), a Delaware limited
liability company, a joint venture will be established between HINDL and the GIP
JV Partner pursuant to which each will own 50% of the issued and outstanding
common units representing limited partner interests of Hess JV (as defined
below) and 50% of the issued and outstanding membership interests of Hess JV
General Partner (as defined below) (collectively, together with the related
transactions, the “Hess JV Transaction”).

The Company has requested an amendment to the Credit Agreement (a) to permit
restrictive agreements at Hess JV, Hess JV General Partner and their respective
Subsidiaries under Section 6.03 of the Credit Agreement and (b) to modify the
application of clause (e) of Article VII of the Credit Agreement to Material
Indebtedness of Hess JV, Hess JV General Partner and their respective
Subsidiaries.

Each of the Lenders party hereto, collectively constituting the Required
Lenders, is willing to agree to such amendment on the terms and subject to the
conditions set forth herein.

Each capitalized term used and not otherwise defined herein shall have the
meaning assigned to such term in the Credit Agreement.

 

1

--------------------------------------------------------------------------------

 

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Amendments. (a) Section 1.01 of the Credit Agreement is hereby
amended to insert in the appropriate alphabetical order the following defined
terms:

“EIPA” means the Equity Interest Purchase Agreement, dated as of June 10, 2015,
among Hess TGP Finance Company LLC, a Delaware limited liability company, HINDL,
GIP JV Partner, Hess JV and Hess JV General Partner.

“GIP JV Partner” means GIP II Blue Holding Partnership, L.P., a Delaware limited
partnership.

“Hess JV” means Hess Infrastructure Partners LP (formerly known as Hess USA
Investment LP), a Delaware limited partnership.

“Hess JV General Partner” means Hess Infrastructure Partners GP LLC (formerly
known as Hess USA Investment LLC), a Delaware limited liability company.

“Hess JV Period” means the period commencing on the date of consummation of the
Hess JV Transaction and ending on the date, if any, on which Hess JV becomes a
wholly owned Subsidiary of the Company.

“Hess JV Transaction” means the establishment of a joint venture between HINDL
and the GIP JV Partner pursuant to which each will own 50% of the issued and
outstanding common units representing limited partner interests of Hess JV and
50% of the issued and outstanding membership interests of Hess JV General
Partner, together with the related transactions contemplated by the EIPA, in
each case, on the terms and upon the satisfaction of the conditions set forth in
the EIPA, as it may be amended, supplemented, waived or otherwise modified in
accordance with the terms thereof.

“HINDL” means Hess Investments North Dakota Limited, a Delaware corporation.

(b) Section 1.01 of the Credit Agreement is hereby further amended to insert a
proviso at the end of the definition of “Borrowing Subsidiary” as follows:

“; provided that, notwithstanding anything to the contrary herein, during the
Hess JV Period none of Hess JV, Hess JV General Partner or any of their
respective Subsidiaries may be designated as a Borrowing Subsidiary”.

(c) Section 1.01 of the Credit Agreement is hereby further amended to amend and
restate the proviso set forth at the end of the definition of “Total
Capitalization” as follows:

“; provided that in determining the Company’s shareholders’ equity, any
interests in Hess JV, Hess JV General Partner, Midstream MLP or any of their
Subsidiaries that are not beneficially owned by the Company shall be excluded”.

 

2

--------------------------------------------------------------------------------

 

(d) Section 2.21 of the Credit Agreement is hereby amended to amend and restate
clause (a) set forth therein as follows:

“(a) the Facility Fee shall cease to accrue pursuant to Section 2.12(a) on the
unused amount of the Commitment of such Defaulting Lender;”

(e) Section 3.12 of the Credit Agreement is hereby amended and restated to read
as follows:

“SECTION 3.12. Hess JV Transaction; Midstream MLP IPO. Upon the consummation of
the Hess JV Transaction, no Material Adverse Effect has occurred or would
reasonably be expected to occur as a result of the consummation of the Hess JV
Transaction.  Upon the consummation of the Midstream MLP IPO, no Material
Adverse Effect would reasonably be expected to occur as a result of the
consummation of the Midstream MLP IPO and the other Midstream MLP IPO
Transactions.

(f) Section 6.03 of the Credit Agreement is hereby amended to insert a proviso
at the end thereof to read as follows:

“; provided that (a) during the Hess JV Period, the foregoing shall not apply to
any such agreement or other arrangement applicable to Hess JV or its
Subsidiaries and (b) during the Hess JV Period and so long as Hess JV General
Partner shall be the sole general partner of Hess JV, the foregoing shall not
apply to any such agreement or other arrangement applicable to Hess JV General
Partner”.

(g) Section 6.06 of the Credit Agreement is hereby amended and restated to read
as follows:

“SECTION 6.06. Transactions with Affiliates. The Company will not, and will not
permit any of its Subsidiaries to, enter into or engage in any material
transaction (including any sale, lease, transfer, purchase or acquisition of
property or assets) with Hess JV, Hess JV General Partner, Midstream MLP,
Midstream MLP GP or any of their Subsidiaries, except on terms and conditions,
taken as a whole, that are not less favorable to the Company or such Subsidiary
in any material respect than those that would prevail in an arm’s-length
transaction with unrelated third parties; provided that the foregoing
restriction shall not apply to (a) transactions involving any employee benefit
plans or related trusts of the Company or any of its Subsidiaries, (b) the
payment of reasonable compensation, fees and expenses to, and indemnity provided
on behalf of, directors, officers and employees of the Company or any of its
Subsidiaries, (c)(i) the Hess JV Transaction and any agreement attached to the
EIPA as an exhibit thereto and any transactions contemplated by such agreement
or (ii) the Midstream MLP IPO Transactions, the Midstream MLP Drop-Down
Transactions or any agreement attached to the Registration Statement as an
exhibit thereto and any transactions contemplated by such agreement,
(d) transactions entered into with Hess JV, Hess JV General Partner, Midstream
MLP, Midstream MLP GP or any of their Subsidiaries (i) (A) in the case of
transactions with Hess JV, Hess JV General Partner and their Subsidiaries (other
than, following the consummation of the Midstream MLP IPO, Midstream MLP,
Midstream MLP GP and their Subsidiaries), on terms and conditions that are fair
and reasonable to the Company and its other Subsidiaries (as reasonably
determined

 

3

--------------------------------------------------------------------------------

 

by a Financial Officer of the Company), taking into account the totality of the
relationship between the Company and its other Subsidiaries, on the one hand,
and Hess JV, Hess JV General Partner and their Subsidiaries (other than,
following the consummation of the Midstream MLP IPO, Midstream MLP, Midstream
MLP GP and their Subsidiaries), on the other, or (B) following the consummation
of the Midstream MLP IPO, in the case of transactions with Midstream MLP,
Midstream MLP GP and their Subsidiaries, on terms and conditions that are fair
and reasonable to the Company and its other Subsidiaries (as reasonably
determined by a Financial Officer of the Company), taking into account the
totality of the relationship between the Company and its other Subsidiaries
(other than Hess JV, Hess JV General Partner and their Subsidiaries), on the one
hand, and Midstream MLP, Midstream MLP GP and their Subsidiaries, on the other,
(ii) on terms and conditions approved by the Board of Directors of the Company
or (iii) with respect to which the Company shall have delivered to the
Administrative Agent a favorable fairness opinion from a third-party appraiser
of recognized standing, (e) the purchase of, or any agreement to purchase, any
equity interests of Hess JV, Hess JV General Partner or Midstream MLP or the
right to exercise any right, option or warrant with respect thereto, (f) any
investment in, or credit support with respect to, Hess JV, Hess JV General
Partner, Midstream MLP, Midstream MLP GP or any of their Subsidiaries as the
Company or any of its Subsidiaries shall deem appropriate to the extent not
otherwise prohibited by this Agreement, (g) any corporate sharing agreements
with respect to tax sharing and general overhead and administrative matters, or
(h) transactions pursuant to any contract or agreement in effect as of the date
hereof and set forth on Schedule 6.06.”

(h) Clause (e) of Article VII of the Credit Agreement is hereby amended and
restated to read as follows:

“(i) any obligation of the Company or any Significant Subsidiary (other than
Hess JV, Hess JV General Partner, Midstream MLP or any of their respective
Subsidiaries) in respect of any Material Indebtedness now or hereafter
outstanding shall become due by its terms, whether by acceleration or otherwise,
and shall not be paid, extended or refunded or any default or event of default
shall occur in respect of any such obligation and shall continue for a period of
time sufficient to cause or permit the acceleration of maturity thereof, or the
Company or any Significant Subsidiary shall fail to pay any Swap Payment
Obligation of such Person in excess of $150,000,000 when due and payable
(whether by acceleration or otherwise), unless such Person is contesting such
Swap Payment Obligation in good faith by appropriate proceedings and has set
aside appropriate reserves relating thereto in accordance with GAAP; provided
that in the case of any guarantees, endorsements and other contingent
obligations in respect of any such obligation for borrowed money of an entity
other than the Company or any Consolidated Subsidiary (all of the foregoing
being herein called “Accommodation Guarantee Indebtedness”), a default with
respect to any Accommodation Guarantee Indebtedness of such Person shall
constitute an Event of Default hereunder only if there shall have been a default
in the performance by such Person of its obligations with respect to such
Accommodation Guarantee Indebtedness and such default shall continue for more
than 30 days after a holder or beneficiary of such Accommodation Guarantee
Indebtedness shall have demanded the performance of such obligation; or (ii)  to
the extent Hess JV, Hess JV General Partner, Midstream MLP or any of their

 

4

--------------------------------------------------------------------------------

 

respective Subsidiaries constitutes a Significant Subsidiary, any Material
Indebtedness of such Significant Subsidiary shall become due or required to be
prepaid, repurchased, redeemed or defeased prior to its scheduled maturity, and
shall not be paid, extended or refunded;”

SECTION 2. Effectiveness. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent:

(a) The Administrative Agent shall have received from the Company and the
Required Lenders either (i) a counterpart of this Amendment signed on behalf of
such party or (ii) evidence satisfactory to the Administrative Agent (which may
include a facsimile or electronic transmission) that such party has signed a
counterpart of this Amendment.

The Administrative Agent shall have received, to the extent invoiced,
reimbursement or payment of all out‑of‑pocket expenses (including fees, charges
and disbursements of counsel) required to be reimbursed or paid by the Company
under the Credit Agreement.

SECTION 3. Effect of  Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Issuing Banks or the Administrative Agent under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect.  Nothing
herein shall be deemed to entitle the Company to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances.  This Amendment shall
constitute a “Loan Document” for all purposes of the Credit Agreement and the
other Loan Documents.

SECTION 4. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Amendment by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Amendment.

SECTION 5. Governing Law. This Amendment shall be construed in accordance with
and governed by the law of the State of New York.

SECTION 6. Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

 

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

HESS CORPORATION,

 

 

 

by

 

 

 

 

/s/ John P. Rielly

 

 

Name: John P. Rielly

 

 

Title: Senior Vice President and

Chief Financial Officer

 

6

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO AMENDMENT NO. 1 TO THE

FIVE-YEAR CREDIT AGREEMENT OF HESS CORPORATION

 

Name of Institution: JPMORGAN CHASE BANK, N.A.,

 

 

 

by

 

/s/ Debra Hrelja

Name:

 

Debra Hrelja

Title:

 

Vice President

 

Name of Institution: THE BANK OF TOKYO-MITSUBISHI UFJ,LTD.

 

 

 

by

 

/s/ Kevin Sparks

Name:

 

Kevin Sparks

Title:

 

Vice President

 

Name of Institution: GOLDMAN SACHS BANK USA,

 

 

 

by

 

/s/ Michelle Latzoni

Name:

 

Michelle Latzoni

Title:

 

Authorized Signatory

 

Name of Institution: MORGAN STANLEY BANK, N.A.,

 

 

 

by

 

/s/ Dmitriy Barskiy

Name:

 

Dmitriy Barskiy

Title:

 

Authorized Signatory

 

Name of Institution: BANK OF AMERICA, N.A.,

 

 

 

by

 

/s/ Raza Jafferi

Name:

 

Raza Jafferi

Title:

 

Vice President

 

Name of Institution: CITIBANK, N.A

 

 

 

by

 

/s/ Maureen Maroney

Name:

 

Maureen Maroney

Title:

 

Vice President

 

Name of Institution: WELLS FARGO BANK, N.A.

 

 

 

by

 

/s/ Michael A. Tribolet

Name:

 

Michael A. Tribolet

Title:

 

Managing Director

 



 

7

--------------------------------------------------------------------------------

 

Name of Institution: The Bank of Nova Scotia

 

 

 

by

 

/s/ J. Frazell

Name:

 

J. Frazell

Title:

 

Director

 

Name of Institution: Scotiabanc Inc.

 

 

 

By

 

/s/ J.F. Todd

Name:

 

J.F. Todd

Title:

 

Managing Director

 

Name of Institution: BNP PARIBAS

 

 

 

by

 

/s/ Claudia Zarate

Name:

 

Claudia Zarate

Title:

 

Director

 

 

 

by

 

/s/ Nicolas Anberree

Name:

 

Nicolas Anberree

Title:

 

Vice President

 

Name of Institution: DNB Capital LLC

 

 

 

by

 

/s/ Jill Ilski

Name:

 

Jill Ilski

Title:

 

First Vice President

 

 

 

by

 

/s/ Asluv Tveit

Name:

 

Asluv Tveit

Title:

 

First Vice President

 

Name of Institution: HSBC Bank USA, National Association

 

 

 

by

 

/s/ Douglas A. Whiddon

Name:

 

Douglas A. Whiddon

Title:

 

Director

 

8

--------------------------------------------------------------------------------

 

 

Name of Institution: Sumitomo Mitsui Banking Corporation

 

 

 

by

 

/s/ James D. Weinstein

Name:

 

James D. Weinstein

Title:

 

Managing Director

 

Name of Institution: Banco Bilbao Vizcaya Argentaria, S.A. New York Branch

 

 

 

by

 

/s/ Veronica Incera

Name:

 

Veronica Incera

Title:

 

Managing Director

 

For any Lender requiring a second signature block:

 

 

 

by

 

/s/ Mauricio Benitez

Name:

 

Mauricio Benitez

Title:

 

Director

 

Name of Institution: CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

 

 

 

by

 

/s/ Michael Willis

Name:

 

Michael Willis

Title:

 

Managing Director

 

For any Lender requiring a second signature block:

 

 

 

by

 

/s/ David Gurghigian

Name:

 

David Gurghigian

Title:

 

Managing Director

 

Name of Institution: ING CAPITAL LLC

 

 

 

by

 

/s/ Cheryl LaBelle

Name:

 

Cheryl LaBelle

Title:

 

Managing Director

 

9

--------------------------------------------------------------------------------

 

 

For any Lender requiring a second signature block:

 

 

 

by

 

/s/ Hans Beekmans

Name:

 

Hans Beekmans

Title:

 

Director

 

Name of Institution: INTESA SANPAOLO S.p.A.

 

 

 

by

 

/s/ Glen Binder

Name:

 

Glen Binder

Title:

 

VP

 

 

 

by

 

/s/ Franco Di Mario

Name:

 

Franco Di Mario

Title:

 

FVP and Head of Credit

 

Name of Institution: Mizuho Bank, Ltd.

 

 

 

by

 

/s/ Leon Mo

Name:

 

Leon Mo

Title:

 

Authorized Signatory

 

Name of Institution: Standard Chartered Bank

 

 

 

by

 

/s/ Steve Aloupis

Name:

 

Felipe Macia A2789

Title:

 

Managing Director Syndications Americas

 

 

 

by

 

/s/ Robin Francis

Name:

 

Robin Francis

Title:

 

Manager LDU Americas, Standard Chartered Bank

 

Name of Institution: Bank of China, New York Branch

 

 

 

by

 

/s/ Dong Yuan

Name:

 

Dong Yuan

Title:

 

Executive Vice President

 

10

--------------------------------------------------------------------------------

 

 

Name of Institution: BRANCH BANKING AND TRUST COMPANY

 

 

 

by

 

/s/ Janet L. Wheeler

Name:

 

Janet L. Wheeler

Title:

 

Vice President

 

Name of Institution: COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES

 

 

 

by

 

/s/ Diane Pockaj

Name:

 

Diane Pockaj

Title:

 

Managing Director

 

 

 

by

 

/s/ Kiuli Chan

Name:

 

Kiuli Chan

Title:

 

Director

 

Name of Institution: The Northern Trust Company

 

 

 

by

 

/s/ Sophia E. Love

Name:

 

Sophia E. Love

Title:

 

Senior Vice President

 

Name of Institution: U.S. Bank National Association

 

 

 

by

 

/s/ John M. Eyerman

Name:

 

John M. Eyerman

Title:

 

Vice President

 

 

11